Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Picot (US 2017/0232938) in view of Uchiyama (US 2016/0121853) or Vogt (US 6,393,652) does not include a wiper arm spraying device comprising a valve unit (The secondary reference, Uchiyama, adds a valve unit at the point that connects the separate hose parts, which are two parts of hose unit [52, 54]; Fig. 1) and a nozzle unit (50), and the nozzle unit is attached to both a wiper rod (14) and a wiper arm adapter (190, 28). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723